ON PETITION FOR WRIT OF PROHIBITION
DAUKSCH, Judge.
This matter is before us upon a petition for writ of prohibition. The respondent was ordered by this court to respond in accordance with the rules of appellate procedure and no response by the respondent or the real parties in interest has been filed. Therefore, the respondent is hereby prohibited from exercising any further jurisdiction in regard to Case No. 84-3386-CA-01 in the Seventh Judicial Circuit and from exercising any further jurisdiction over the child custody dispute involving the child of John Giacolone and Edna Giaco-lone.
It is so ordered.
UPCHURCH, C.J., and COBB, J., concur.